DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 8-13 in the reply filed on 2022/01/26 is acknowledged.  Claims 2-7 are withdrawn, and claims 1 and 8-13 are subject to examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2005/0215830 A1), in view of Organic Chemistry Portal 
(https://www.organic-chemistry.org/protectivegroups/hydroxyl.shtm 1999) as further 
evidenced by Kumar et al. (Royal Society of Chemistry  2014).
Regarding claim 1 and 8-13, Shimizu teaches a process for production of polyol (i.e. tetra-hydroxy) allyl ether; [abstract, 008-9, claim 1], wherein for n=4 (as an equivalent alternative for the range of n=2-6) and R’s being hydrogen, the instantly claimed formula (I) is rendered obvious.  It should be noted that, the claim 1 of Shimizu is interpreted, accordingly, as the number of allyl group in polyol allyl ether molecule is one. This is more evident in view of the fact that; “the distribution of allylation number and the average allylation number can be excellently controlled”; [0041]. Furthermore, Shimizu teaches that the average number of allyl group is at least 2, wherein its average values can be determined via H-NMR spectroscopy; [0029].  This is construed as the fact that Shmizu’s polyol allyl ethers (PAE) are a mixture and does indeed comprise a fraction of  PAE in which the number of allyl group is only one, and thus renders the instant limitation obvious.
Shimizu does not teach the instantly claimed (claims 1 and 8-13) compounds that protect hydroxyl groups.  However, the Organic Chemistry Portal teaches the instantly claimed hydroxyl protecting groups; [pages 1-4].  At the time before the effective filling date of invention, it would have been obvious to select the intended, or desired, OH protecting group with the motivation of tuning the release efficacy of the OH once the compound of formula (I) is in the reaction (or utilization) media.  Furthermore, it should be noted that selection of any other OH-protecting group, as desired, is a matter of choosing a proper agent, which is related or dependent on specific utilization of formula (I), and thus it would be a matter of routine laboratory experimentation which does not impart patentability.  This is further evidenced by prior art of                                                 

                                                        Relevant art cited
The prior art made of record and not relied upon is considered pertinent (Parameswar et al. Tetrahedron, 63, 2007, 10083-91.  GB776776; See STIC Search,  & JP2008247819 A) to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/M.R.A./
Examiner, Art Unit 1767
2022/02/09


/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767